 



EXHIBIT 10.1
AMENDMENT NO. 3
TO
STOCK PURCHASE AGREEMENT
     THIS AMENDMENT NO. 3 dated as of July 31, 2007 (this “Amendment”) to the
Stock Purchase Agreement dated as of September 29, 2006, as previously amended
by an Amendment No. 1 dated as of April 30, 2007 and an Amendment No. 2 dated as
of June 29, 2007 (collectively, the “Agreement”) by and among I-Flow
Corporation, a Delaware corporation (the “Seller”), InfuSystem, Inc., a
California corporation (the “Company”), HAPC, Inc., a Delaware corporation (the
“Buyer”), and Iceland Acquisition Subsidiary, Inc., a Delaware corporation (the
“Acquisition Sub”), is entered into with reference to the following:
     WHEREAS, in accordance with Section 11.2 of the Agreement, the parties
hereto deem it appropriate and advisable to amend the Agreement as described
below; and
     WHEREAS, capitalized terms used but not defined herein shall have the
respective meanings assigned to them in Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
     1. Amendment of Termination Date. Section 10.1(d) of the Agreement is
hereby amended such that the date “July 31, 2007” contained therein shall be
stricken and replaced with the date “October 1, 2007.”
     2. Notices. Section 11.4 of the Agreement is hereby amended such that the
address of Gibson, Dunn & Crutcher LLP contained therein shall be stricken and
replaced with the following:
Gibson, Dunn & Crutcher LLP
3161 Michelson, 14th Floor
Irvine, CA 92612
Attention: Mark W. Shurtleff, Esq.
Facsimile (949) 451-4220
     3. No Further Amendments. Except as expressly amended pursuant to
Sections 1 and 2 hereof, the remaining provisions of the Agreement shall remain
in full force and effect in accordance with their terms, including without
limitation the provisions of Section 10.3 relating to the Buyer Termination Fee.
     4. Counterparts; Facsimile Signatures. This Amendment may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
This Amendment may be executed by electronic or facsimile signature, and an
electronic or facsimile signature shall constitute an original for all purposes.
[Signature page follows.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller, the Company, the Buyer and the Acquisition
Sub have caused this Amendment to be executed as of the date first written above
by their respective officers thereunto duly authorized.

            I-FLOW CORPORATION
      By:   /s/ Donald M. Earhart         Name:   Donald M. Earhart       
Title:   Chairman, CEO & President    

            INFUSYSTEM, INC.
      By:   /s/ James J. Dal Porto         Name:   James J. Dal Porto       
Title:   CEO     

            HAPC, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
   

            ICELAND ACQUISITION SUBSIDIARY, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
   

Signature Page
Amendment No. 3 to Stock Purchase Agreement

                                   

